TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-02-00730-CR




                                   Thomas Allen Gage, Appellant

                                                    v.

                                    The State of Texas, Appellee


          FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
                NO. 52,826, HONORABLE JOE CARROLL, JUDGE PRESIDING




                Thomas Allen Gage seeks to appeal from a judgment of conviction for evading arrest with a

motor vehicle. Sentence was imposed on March 4, 2002. The deadline for perfecting appeal or filing a

motion for new trial was therefore April 3, 2002. Tex. R. App. P. 21.4(a), 26.2(a)(1). Gage filed his

combined motion for new trial and notice of appeal on November 5, 2002. Under the circumstances, we

lack jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of

jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d
519, 522-23 (Tex. Crim. App. 1996). Gage may seek an out-of-time appeal by means of a post-

conviction application for writ of habeas corpus. See Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp.

2003).
                 The appeal is dismissed.




                                               __________________________________________

                                               Marilyn Aboussie, Chief Justice

Before Chief Justice Aboussie, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: December 12, 2002

Do Not Publish




                                                  2